This defendant, age twenty-eight, was initially charged with six counts of obtaining money under false pretenses and one count of breaking and entering. He was permitted to plead guilty to the fifth count of obtaining money under false pretenses, and further pleaded guilty to being a second offender. All other counts against him were nolled. He was sentenced on the fifth count to state prison for a term of not less than one nor more than five years. *Page 196 
The reason he advances for a reduction of his maximum term is that the parole board at state prison has already denied him parole and he feels that he will have to serve the full maximum term unless this division orders a reduction. This is a novel argument, for what he is asking this division to do is what the parole board has already denied him. Certainly it is not the function of this division to pass upon the actions of the parole board in the exercise of its statutory functions.
This defendant has a most serious and extensive prior criminal record including two prior commitments to state prison.
   The division must conclude that the sentence as imposed must stand.
BOGDANSKI, MEYERS and DUBE, JS., participated in this decision.